             Case 2:20-mj-00955 Document 2 Filed 06/08/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :

               v.                                 :           MAGISTRATE NOS. 20-955
                                                                              20-956
CERTAIN PERSONS                                   :


                                              ORDER

               AND NOW, this 8th day of               June    , 2020 upon application of the United

States Attorney that the complaints, warrants and affidavit, and corresponding docket entries in

the within criminal proceeding be impounded, said motion is hereby GRANTED and it is

                                            ORDERED

that the complaints, warrants and affidavit, and corresponding docket entries, in the above-

mentioned case are hereby IMPOUNDED and to be retained in the custody of the Clerk of Court

until further order of the Court or until notified by the United States Attorney, or his

representative, that the defendants have been arrested, except that the Clerk of Court is

authorized to provide two certified copies of the warrant to the United States Marshals Service

and the FBI. The Clerk of Court is directed to make no public docket entry of the sealed

documents and motion and order to seal, and to provide copies of all sealed documents only to

Derek Hines, Assistant United States Attorney.



               IT IS FURTHER ORDERED THAT the complaints, warrants and affidavit, and

corresponding docket entries, shall be unimpounded immediately upon notification by the United

States Attorney, or his representative, that the defendants have been arrested or upon further

order of the Court.
Case 2:20-mj-00955 Document 2 Filed 06/08/20 Page 2 of 4




                              BY THE COURT:




                              __/s/ Timothy R. Rice______
                              Hon. Timothy R. Rice
                              United States Magistrate Judge
             Case 2:20-mj-00955 Document 2 Filed 06/08/20 Page 3 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :

       v.                                      :               MAGISTRATE NOS. 20-955
                                                                               20-956
CERTAIN PERSONS                                :


                MOTION TO IMPOUND COMPLAINTS AND WARRANTS



               The United States of America, by and through its attorneys, William M.

McSwain, United States Attorney in and for the Eastern District of Pennsylvania, and Derek

Hines, Assistant United States Attorney for that District, moves that the complaints, warrants and

affidavit, and corresponding docket entries in the within criminal proceeding be impounded, and,

in support thereof, alleges that if the existence and content of these documents are made public

prior to the arrests of the defendants there is the risk that the safety of victim/witnesses may be

jeopardized, that the ongoing investigation may be compromised, and that the defendants will

flee, thereby hindering the execution of the arrest warrant.

               WHEREFORE, the government respectfully requests that this Court enter an

order directing that the complaints, warrants and affidavit, and corresponding docket entries, in

the above-mentioned case be IMPOUNDED and be retained in the custody of the Clerk of Court

until further order of the Court or until notified by the United States Attorney, or his

representative, that the defendants have been arrested, except for the two certified copies of the

warrant to be provided to the United States Marshal's Service and the FBI. The government

further requests that the Clerk of Court be directed to make no public docket entry of the sealed

documents and motion and order to seal, and to provide copies of all sealed documents only to
             Case 2:20-mj-00955 Document 2 Filed 06/08/20 Page 4 of 4




Derek Hines, Assistant United States Attorney, until further order of the Court or until notified

by the United States Attorney, or his representative, that the defendants have been arrested.


                                              Respectfully submitted,

                                              WILLIAM M. MCSWAIN
                                              United States Attorney



                                              /s/ Derek E. Hines
                                              Derek Hines
                                              Assistant United States Attorney
